Kassia Siegel (AK Bar No. 0106044)
Julie Teel Simmonds, Pro Hac Vice
Kristen Monsell, Pro Hac Vice
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org
kmonsell@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity


                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


 COOK INLETKEEPER and CENTER FOR
 BIOLOGICAL DIVERSITY,

              Plaintiffs,                       Case No. 3:19-cv-00238-SLG
                  v.

 WILBUR ROSS, et al.,

              Defendants,

                  and

 HILCORP ALASKA, LLC, et al.,

              Intervenor-Defendants

        STIPULATED MOTION FOR REVISED SCHEDULING ORDER




Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             1
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 1 of 7
       The parties – Plaintiffs Cook Inletkeeper and Center for Biological Diversity;

Federal Defendants Wilbur Ross and James Balsiger, in their official capacities, and the

National Marine Fisheries Service (“NMFS”); and Intervenor-Defendants Hilcorp

Alaska, LLC and the State of Alaska – hereby jointly submit this motion respectfully

requesting that the Court revise the Administrative Appeal Scheduling Order as described

below. In support of this request the parties state as follows:


       1.     On December 23, 2019, the Court entered an Order re Stipulated Motion

for Revised Scheduling Order granting Federal Defendants’ request for a deadline of

February 7 to lodge and serve the administrative record. The Order stated that the

provisions of the Administrative Appeal Scheduling Order shall apply in all other

respects related to calendaring. Dkt. 29.

       2.     Federal Defendants lodged and served the administrative record by the

February 7, 2020 deadline. Any motion to supplement the administrative record is

presently due no later than February 28, 2020.

       3.     Under the Administrative Appeal Scheduling Order, and barring any

additional delay due to motions related to the contents of the administrative record,

Plaintiffs’ opening brief is currently due no later than March 9, 2020.

       4.     On January 28, 2020, NMFS issued a report titled “Aerial Surveys,

Distribution, Abundance, and Trend of Belugas (Delphinapterus Leucas) in Cook Inlet,

Alaska, June 2018,” dated December 2019. (“NMFS Report”)



Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             2
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 2 of 7
       5.     On January 31, 2020, Plaintiffs emailed and mailed a sixty-day notice of

intent to sue to Federal Defendants pursuant to 16 U.S.C. § 1540(g) alleging violations of

section 7 of the Endangered Species Act, 16 U.S.C. § 1536, in connection with Federal

Defendants’ letter of authorization and regulations authorizing Hilcorp Alaska, LLC to

take marine mammals incidental to its oil and gas operations in Cook Inlet over a five-

year period. (Exhibit 1, sixty-day notice letter and NMFS Report).

       6.     Plaintiffs intend to file a motion for leave to supplement their Complaint

with this new ESA claim and other unspecified potential claims based on the NMFS

Report after this sixty-day period has lapsed.

       7.     Federal Defendants are reviewing the issues raised by Plaintiffs’ sixty-day

notice of intent to sue, including the NMFS Report. Federal Defendants are likely to

supplement their administrative record(s) with documents prepared in response to these

new developments.

       8.     On February 5, 2020, undersigned counsel for the parties conferred about

these developments and related scheduling matters.

       9.     Having met and conferred regarding these issues, the parties hereby agree

to the following:


              A.     Plaintiffs will file a motion for leave to file a supplemental

Complaint within two days of the expiration of the sixty-day notice period. Federal

Defendants and Intervenor-Defendants reserve their rights to oppose Plaintiffs’ motion

for leave to file a supplemental Complaint.
Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             3
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 3 of 7
              B.     If the Court grants Plaintiffs’ motion for leave to file a supplemental

Complaint, Defendants will file their Answers to the supplemental Complaint within 14

days of this Court’s Order.

              C.     Federal Defendants will supplement their administrative record, if at

all, not later than 21 days of this Court’s Order on a supplemental Complaint. Any

motion to supplement the agency record must be filed not later than 14 days after Federal

Defendants file their certified list of the contents of the agency record, as supplemented,

with the Court. Federal Defendants agree that any such motion can extend to the entirety

of the record so long as Plaintiffs have not previously moved to supplement the record

lodged on February 7, 2020.

              D.     Plaintiffs will file their Opening Brief within 21 days after Federal

Defendants file their certified list of the contents of the agency record, as supplemented,

with the Court, or 21 days after the Court’s ruling on a motion to supplement the agency

record, whichever is later.

              E.     The provisions of the Administrative Appeal Scheduling Order, as

amended, shall apply in all other respects.

       Accordingly, the parties respectfully request that the Court enter an order granting

the proposed revised Scheduling Order.

       Dated this 15th day of February, 2020.




Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             4
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 4 of 7
      Respectfully submitted,

      /s/ Julie Teel Simmonds
      KASSIA SIEGEL (AK Bar # 0106044)
      JULIE TEEL SIMMONDS (Pro Hac Vice)
      KRISTEN MONSELL (Pro Hac Vice)
      Center for Biological Diversity
      1212 Broadway, Suite 800
      Oakland, CA 94612
      ksiegel@biologicaldiversity.org
      jteelsimmonds@biologicaldiversity.org
      kmonsell@biologicaldiversity.org
      Tel: (510) 844-7100
      Fax: (510) 844-7150

      Attorneys for Plaintiffs Cook Inletkeeper and
      Center for Biological Diversity


      JEAN E. WILLIAMS
      Deputy Assistant Attorney General
      U.S. Department of Justice
      Environment and Natural Resources Division

      /s/ Jacqueline Brown
      JACQUELINE C. BROWN
      Trial Attorney, Natural Resources Section
      United States Department of Justice
      Post Office Box 7611
      Washington, D.C. 20044-7611
      jacqueline.c.brown@usdoj.gov
      Tel: (202) 305-0481
      Fax: (202) 305-0506

      /s/ John H. Martin
      JOHN H. MARTIN (Colo. Bar 32667)
      Wildlife & Marine Resources Section
      999 18th St., South Terrace Suite 370
      Denver, CO 80202
      john.h.martin@usdoj.gov
      Tel: (303) 844-1383
      Fax: (303) 844-1350
Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             5
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 5 of 7
      Of Counsel:
      JOHN FONSTAD
      Assistant U.S. Attorney
      United States Attorney’s Office – District of Alaska
      Federal Building & U.S. Courthouse
      222 West Seventh Avenue, #9, Room 253
      Anchorage, Alaska 99513-7567
      Phone: (907) 271-5071
      Fax: (907) 271-2344
      Email: John.Fonstad@usdoj.gov

      Attorneys for Federal Defendants



       /s/ James C. Feldman
      RYAN P. STEEN (AK Bar No. 0912084)
      JASON T. MORGAN (AK Bar No. 1602010)
      JAMES C. FELDMAN (AK Bar No. 1702003)
      Stoel Rives LLP
      600 University Street, Suite 3600
      Seattle, WA 98101
      Ryan.Steen@stoel.com
      Jason.Morgan@stoel.com
      James.Feldman@stoel.com
      Telephone: 206.624.0900
      Fax: 206.386.7500


      Attorneys for Intervenor-Defendant Hilcorp Alaska, LLC

      KEVIN G. CLARKSON
      ATTORNEY GENERAL

      /s/ Cheryl Rawls Brooking
      Cheryl Rawls Brooking (Alaska Bar No. 9211069)
      Assistant Attorney General
      Department of Law
      1031 West Fourth Avenue, Suite 200
      Anchorage, AK 99501
      Telephone: (907) 269-5232

Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             6
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 6 of 7
      Facsimile: (907) 276-3697
      Email: cheryl.brooking@alaska.gov

      Attorneys for the State of Alaska



                            CERTIFICATE OF SERVICE
      I hereby certify that I have caused the foregoing to be served upon counsel of
record through the Court’s electronic service system.


Dated: February 15, 2020          /s/ Julie Teel Simmonds




Cook Inletkeeper, et al. v. Ross, et al.
Stipulated Motion for Revised Scheduling Order
Case No. 3:19-cv-00238-SLG
                                             7
          Case 3:19-cv-00238-SLG Document 41 Filed 02/15/20 Page 7 of 7
